Citation Nr: 0844399	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  96-02 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for loss or loss of use of 
left kidney.

(The issues of whether new and material evidence has been 
submitted to reopen a claim for service connection for a low 
back disorder, service connection for a low back disorder, 
service connection for fibromyalgia, entitlement to 
compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for a heart disorder, and entitlement to 
compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for chronic renal disease are addressed in a 
separate decision.)


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunton, Attorney at 
Law




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1972 to October 1976.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 decision of the RO that, 
in pertinent part, denied compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 for loss or loss of use 
of left kidney.  The veteran timely appealed.  In August 
1996, the veteran testified during a hearing before 
RO personnel.  In July 1997 and in May 2004, the Board 
remanded the matter for further development.  In a June 2006 
decision, the Board denied the veteran's claim for 
compensation benefits, pursuant to the provisions of 
38 U.S.C.A. § 1151, for loss or loss of use of left kidney.

The veteran appealed the June 2006 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a June 2007 Joint Motion for Remand, the parties moved to 
vacate the Board decision and remand the case to the Board.  
The Court granted the motion.  Thereafter, the case was 
returned to the Board.  In November 2007, the Board again 
remanded the claim for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Board recognizes that 
issues have been in appellate status for many years, and the 
Board regrets that additional development is required.  VA 
will notify you if further action is required on your part.


REMAND

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon VA a concomitant duty to ensure compliance 
with the terms of the remand.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

In November 2007, the Board remanded this matter to provide 
the veteran with a VCAA notice letter that informed her of 
the specific requirements to substantiate a § 1151 benefits 
claim filed prior to the October 1, 1997, amendment to that 
statute.  In this case, the veteran filed her claim for 
compensation benefits, pursuant to the provisions of 
38 U.S.C.A. § 1151, for loss or loss of use of left kidney in 
September 1994.

In the June 2007 Joint Motion for Remand, the parties 
essentially agreed that the veteran should be advised of the 
requirements to substantiate her claim under the no-fault 
version of § 1151 that existed prior to October 1, 1997.

Formerly, 38 U.S.C.A. § 1151 provided that "[w]here any 
veteran suffers an injury, or an aggravation of an injury, as 
a result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational rehabilitation ... 
awarded under any of the laws administered by the Secretary, 
or as the result of having submitted to an examination under 
any such law, and not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability to or the death of such veteran, 
disability or death compensation ... shall be awarded in the 
same manner as if such disability, aggravation or death were 
service-connected."  38 U.S.C.A. § 1151 (West 1991).

In 1991, the Court invalidated 38 C.F.R. § 3.358(c)(3), a 
portion of the regulation utilized in deciding claims under 
38 U.S.C.A. § 1151.  See Gardner v. Derwinski, 1 Vet. App. 
584 (1991), aff'd, Gardner v. Brown, 5 F.3rd 1456 (Fed. Cir. 
1993), aff'd, Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 552 
(1994).  The United States Supreme Court (Supreme Court), in 
affirming the Court's decision, held that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA. Id.

In March 1995, VA published amended regulations to conform to 
the Supreme Court decision.  The revised provisions of 38 
C.F.R. § 3.358 stated that where it is determined that there 
is additional disability resulting from an aggravation of an 
existing disease or injury suffered as a result of 
hospitalization or medical treatment, compensation will be 
payable for such additional disability.  38 C.F.R. § 3.358 
(1995).

Subsequently, the provisions of 38 U.S.C.A. § 1151 were 
amended, effective October 1, 1997, to include the 
requirement of fault.  See 38 U.S.C.A. § 1151 (West 1991 and 
Supp. 1998).  However, a VA Office of General Counsel 
precedent opinion held that all claims for benefits under 38 
U.S.C.A. § 1151, filed before October 1, 1997, must be 
adjudicated under the code provisions as they existed prior 
to that date.  See VAOPGCPREC 40-97 (O.G.C. Prec. 40-97).

In this case, as the veteran submitted her claim for VA 
compensation benefits under 38 U.S.C.A. § 1151 in September 
1994, the veteran's claim must be considered under the law 
extant at that time.

Although the RO, in January 2008, sent a VCAA notice letter 
to the veteran, that letter did not notify the veteran of 
the no-fault version of § 1151 that existed prior to 
October 1, 1997.  The letter mistakenly refer to two 
requirements, including a fault provision, for establishing 
compensation benefits pursuant to § 1151.  VA has not 
satisfied the notification requirements of the VCAA 
consistent with the June 2007 Joint Motion for Remand.  Under 
the circumstances, Stegall requires that this case be 
remanded for compliance with the prior remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should review the claims 
folder and ensure that all notification 
and development action required by the 
VCAA are fully complied with and 
satisfied.  Specifically, the RO/AMC 
should:
 
(a) Notify the veteran of the information 
and evidence necessary to substantiate 
her claim for compensation benefits, 
pursuant to the provisions of 38 U.S.C.A. 
§ 1151 that existed prior to October 1, 
1997, for loss or loss of use of left 
kidney (including the proper legal 
criteria-i.e., no fault version-for 
reviewing the 38 U.S.C.A. § 1151 claim);

(b) Notify the veteran of the information 
and evidence she is responsible for 
providing;

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency; and

(d) Notify the veteran of the law, 
information and evidence used in 
effectuating ratings and effective dates 
(see Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006)).

2.  After ensuring that the requested 
actions are completed, the RO or AMC 
should re-adjudicate the claim on appeal.  
If the benefits sought are not fully 
granted, the RO or AMC must furnish a 
SSOC, before the claims file is returned 
to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).





